DETAILED ACTION
The applicant’s amendment filed on February 04, 2022 has been entered.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on February 04, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a flexible printed circuit having an opening for exposing the plurality of ultrasonic elements and provided with pads along the opening, respectively associated with the plurality of connecting terminals, wherein, the connecting terminals and the pads are connected by press-fitting bumps provided on the connecting terminals into via holes provided in the pads, and a first area on a surface of the flexible printed circuit, facing to a second area of the chip where no connecting terminal is formed, is provided with a stiffness reinforcement for increasing stiffness of the flexible printed circuit” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2013122075 discloses to have printed circuit board 4 having chip exposed from cavity and chip electrically connected to  board 4; however, fails to disclose the connecting terminals and the pads are connected by press-fitting bumps provided on the connecting terminals into via holes provided in the pads, and a first area on a surface of the flexible printed circuit, facing to a second area of the chip where no connecting terminal is formed, is provided with a stiffness reinforcement for increasing stiffness of the flexible printed circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847